 1                                  UNITED STATES DISTRICT COURT
 2                  EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
 3
 4 BPM HEALTH GROUP, LLC,                                 Case No. 2:18-cv-00384-MCE-EFB
 5                    Plaintiff,                                  STIPULATION AND ORDER
                                                                    TO STAY DISCOVERY
 6             v.
 7 SUTHERLAND HEALTHCARE
   SOLUTIONS, INC.; and DOES 1 through 10,
 8 Inclusive,
 9                    Defendants.
10
               IT IS HEREBY STIPULATED AND AGREED between Plaintiff BPM Health Group, LLC
11
     (“Plaintiff”) and Defendant Sutherland Healthcare Solutions, Inc. (“Defendant”) (collectively the
12
     “Parties”), through their respective counsel, that the discovery deadlines contained within the Initial
13
     Pretrial Scheduling Order (ECF No. 2), as modified by the Stipulation and Order, dated January 28,
14
     2019 (ECF No. 18), be stayed for a period of twenty one (21) days.
15
               The Parties respectfully submit that, pursuant to Federal Rule of Civil Procedure Rules 16(b)
16
     and 26, there is good cause for the requested stay, and respectfully request that the Court enter an
17
     Order granting the stay sought herein. The good cause is as follows:
18
               1.     The Parties are and have been engaged in settlement negotiations in a good faith
19
     attempt to resolve this matter informally.
20
               2.     As part of those settlement negotiations, the Parties have exchanged correspondence
21
     and participated in multiple telephone discussions in an effort to resolve this matter.
22
               3.     The Parties have agreed to refrain from further discovery while exploring the
23
     possibility of settlement.
24
               4.     Under the Stipulation and Order, dated January 28, 2019 (ECF No. 18), the current
25
     deadline for the Parties' completion of the production of documents is August 2, 2019 (the
26
     "Document Production Deadline").
27
               5.     To enable to the Parties' to continue their negotiations without running afoul of the
28
     current Document Production Deadline, the Parties respectfully request a brief twenty one (21) day
     {7513535: }
                            STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER
 1 stay of the Document Production Deadline.
 2             6.   NOW, THEREFORE, the Parties jointly request and HEREBY STIPULATE that the
 3 Court should enter a stay of the Document Production Deadline for a period of twenty one (21) days.
 4
 5 Dated: August ___, 2019                               McCORMICK, BARSTOW, SHEPPARD,
                                                             WAYTE & CARRUTH LLP
 6
 7
 8                                                  By:
                                                                   Ryan D. Marshall
 9                                                  Attorneys for Plaintiff BPM Health Group, LLC
10
11

12 Dated: August ___, 2019                                 WOODS OVIATT GILMAN LLP

13
14
                                                    By:
15                                                               Brian J. Capitummino*
                                                           Attorneys for Defendant Sutherland
16                                                              Healthcare Solutions, Inc.
17                                                               *admitted pro hac vice

18
19
20
21
22
23
24
25
26
27
28

     {7513535: }                                     2
 1                                                 ORDER
 2
 3             Pursuant to the Stipulation of the Parties (ECF No. 19), and good cause appearing therein,
 4 the deadline for the parties’ completion of the production of documents, as contained within the
 5 Stipulation and Order, dated January 28, 2019 (ECF No. 18), shall be STAYED for a period of
 6 twenty-one (21) days.
 7             IT IS SO ORDERED.
 8             Dated: August 6, 2019
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {7513535: }                                        3
 1                                        PROOF OF SERVICE
 2             At the time of service, I was over 18 yars of age and not a party to this action. I am
 3 employed in the County of Monroe, State of New York. My business address is 1900 Bausch &
 4 Lomb Place, Rochester, NY 14604.
 5             On August 1, 2019, I served true copies of the following document described as
 6 STIPULATION AND ORDER TO STAY DISCOVERY on the interested parties in this action
 7 as follows:
 8             Ryan D. Marshall, Esq.                           Marshall C. Whitney, Esq.
               McCormick, Barstow,                              Whitney, Thompson & Jeffcoach LLP
 9             Sheppard, Wayte & Carruth LLP                    8050 North Palm Ave., Suite 110
               7647 N. Fresno Street                            Fresno, CA 93711
10
               Fresno CA 93720                                  mwhitney@wtjlaw.com
11             ryan.marshall@mccormickbarstow.com

12                                     Attorneys for BPM Health Group, LLC
13
14             By CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the document

15 with the Clerk of the Court by using the CM/ECF system. Participants in the case who are registered
16 CM/ECF users will be served by the CM/ECF system. Participants in the case who are not registered
17 CM/ECF users will be served by mail or by other means permitted by the court rules.
18      I declare under penalty of perjury under the law of the United States of America that the

19 foregoing is true and correct and that I am employed in the office of a member of the bar of this
20 Court at whose direction the serve was made.
21             Executed on August 1, 2019, at Rochester, New York.

22
23                                                s/: Bonnie S. Brooks
                                                  Bonnie S. Brooks
24
25
26
27
28

     {7513535: }                                      4
